Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN

GENERAL AMERICA CORPORATION,

GENERAL INSURANCE COMPANY OF AMERICA

and

SAFECO INSURANCE COMPANY OF AMERICA,

collectively as Seller,

AND

THE BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON,

an agency of the State of Washington,

as Purchaser

with respect to

UNIVERSITY DISTRICT PROPERTIES,

SEATTLE, WASHINGTON



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   Definitions    1

Section 1.1

   Definitions    1

Section 1.2

   References; Exhibits and Schedules    7

ARTICLE II.

   Agreement of Purchase and Sale    7

Section 2.1

   Agreement    7

Section 2.2

   Indivisible Economic Package    8

Section 2.3

   Safeco Lease    8

ARTICLE III.

   Consideration    8

Section 3.1

   Purchase Price    8

Section 3.2

   Method of Payment of Purchase Price    8

ARTICLE IV.

   Earnest Money Deposit and Escrow Instructions    9

Section 4.1

   The Deposit    9

Section 4.2

   Escrow Instructions    9

Section 4.3

   Documents Deposited into Escrow    9

Section 4.4

   Close of Escrow    9

Section 4.5

   Maintenance of Confidentiality by Title Company    10

Section 4.6

   Investment of Earnest Money Deposit    10

Section 4.7

   Designation of Reporting Person    10

ARTICLE V.

   Inspection of Property    11

Section 5.1

   Entry and Inspection    11

Section 5.2

   Document Review    12

Section 5.3

   Entry and Inspection Obligations    13

Section 5.4

   Sale “As Is”    14

Section 5.5

   Material Defects    15

Section 5.6

   Hazardous Substances Waiver    16

ARTICLE VI.

   Title and Survey Matters    17

Section 6.1

   Survey    17

Section 6.2

   Title Commitment    17

Section 6.3

   Title Insurance    18

ARTICLE VII.

   Interim Operating Covenants    18

Section 7.1

   Interim Operating Covenants    18   

(a)    Operations

   18   

(b)    Maintain Insurance

   18   

(c)    Leases

   18   

(d)    Service Contracts

   18

 

-i-



--------------------------------------------------------------------------------

  

(e)    Personal Property

   19   

(f)     Notices

   19   

(g)    Comply with Governmental Regulations

   19

ARTICLE VIII.

   Representations and Warranties    19

Section 8.1

   Seller’s Representations and Warranties    19   

(a)    Due Formation and Authorization

   19   

(b)    Consent

   19   

(c)    Suits and Proceedings

   19   

(d)    Leases

   20   

(e)    Service Contracts

   20   

(f)     No Violations

   20   

(g)    Insolvency

   20   

(h)    Environmental

   20   

(i)     Bankruptcy

   20   

(j)     Condemnation

   20   

(k)    Insurance

   21

Section 8.2

   Purchaser’s Representations and Warranties    21   

(a)    Due Formation and Authorization

   21   

(b)    Non-Contravention

   21   

(c)    Consents

   21

Section 8.3

   Patriot Act    21

ARTICLE IX.

   Condemnation and Casualty    22

Section 9.1

   Significant Casualty    22

Section 9.2

   Casualty of Less Than a Significant Portion    22

Section 9.3

   Condemnation of Property    22

ARTICLE X.

   Closing    23

Section 10.1

   Closing Conditions    23

Section 10.1.1         Purchaser’s Closing Conditions

   23

Section 10.1.2         Seller’s Conditions to Closing

   24

Section 10.2

   Closing    24

Section 10.3

   Purchaser’s Closing Obligations    24

Section 10.4

   Seller’s Closing Obligations    25

Section 10.5

   Prorations    26

Section 10.6

   Delivery of Real Property    26

Section 10.7

   Costs of Title Company and Closing Costs    26

Section 10.8

   Post-Closing Delivery of Lease Notice    26

Section 10.9

   Collegiana Lawsuit    27

Section 10.10

   Collegiana Hold-Back    27

ARTICLE XI.

   Brokerage    28

Section 11.1

   Brokers    28

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XII.

   Confidentiality    28

Section 12.1

   Confidentiality    28

ARTICLE XIII.

   Remedies    29

Section 13.1

   Purchaser’s Remedies    29

Section 13.2

   Default By Purchaser    30

Section 13.3

   Consequential and Punitive Damages    31

ARTICLE XIV.

   Notices    31

Section 14.1

   Notices    31

ARTICLE XV.

   Assignment and Binding Effect    32

Section 15.1

   Assignment; Binding Effect    32

ARTICLE XVI.

   Purchaser Claims Period    33

Section 16.1

   Purchaser Claims Period; Limitation    33

ARTICLE XVII.

   Miscellaneous    33

Section 17.1

   Waivers    33

Section 17.2

   Recovery of Certain Fees    33

Section 17.3

   Time of Essence    33

Section 17.4

   Construction    34

Section 17.5

   Counterparts    34

Section 17.6

   Severability    34

Section 17.7

   Entire Agreement    34

Section 17.8

   Governing Law    34

Section 17.9

   Recording    34

Section 17.10

   Further Actions    35

Section 17.11

   No Other Inducements    35

Section 17.12

   Exhibits    35

Section 17.13

   No Partnership    35

Section 17.14

   Limitations on Benefits    35

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS    Exhibit A   

Personal Property

Exhibit B   

Legal Descriptions

Exhibit C   

Leases

Exhibit D   

Service Contracts

Exhibit E   

Pending Proceedings

Exhibit F   

Form of Safeco Lease

Exhibit G   

Form of Blanket Conveyance

Exhibit H-l   

Form of Deed

Exhibit H-2   

Quitclaim Deed

Exhibit I   

Form of Certificate as to Foreign Status

Exhibit J   

Form of Estoppel Certificates

Exhibit K   

Specific Permitted Exceptions

Exhibit L   

Memorandum of Purchase and Sale Agreement

 

-iv-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into and effective for all purposes as of August 28,
2006 (the “Effective Date”), by and between GENERAL AMERICA CORPORATION, a
Washington corporation, GENERAL INSURANCE COMPANY OF AMERICA, a Washington
corporation and SAFECO INSURANCE COMPANY OF AMERICA, a Washington corporation
(collectively “Seller”), and THE BOARD OF REGENTS OF THE UNIVERSITY OF
WASHINGTON, an agency of the State of Washington (“Purchaser”).

In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:

“Adjacent Land Site” means that certain real property with a street address of
4301 Brooklyn Avenue NE., Seattle and legally described as Parcel C on Exhibit B
attached hereto and by this reference incorporated herein.

“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

“Agreed Expenditures” has the meaning ascribed to such term in Section 10.10.

“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.

“Blanket Conveyance” has the meaning ascribed to such term in Section 10.3(b).

“Broker” has the meaning ascribed to such term in Section 11.1.

“Buildings” means all buildings and other structures located on the Real
Property, including, but not limited to, certain buildings commonly known as the
Safeco Tower, Office Buildings C, O & S, Building A, Garages A & B, a corporate
housing building commonly known as The Collegiana, a restaurant building located
on the Adjacent Land Site and the Skybridges,

 

-1-



--------------------------------------------------------------------------------

but in the case of the Skybridges, subject to the express limitation that the
continued rights of presence and use thereof are subject to the limitations and
conditions contained in the City of Seattle ordinances permitting their use.

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

“Cancellation Charges” has the meaning ascribed to such term in Section 9.1.

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.4(d).

“Claims” has the meaning ascribed to such term in Section 5.3(b).

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

“Closing Date” means the date on which the Closing occurs, which date will be
determined as provided in Section 10.2, or such earlier or later date to which
Purchaser and Seller may hereafter agree in writing.

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 5.2, 5.3, 5.4, through 5.6, 8.1, 8.2, 10.5, 10.8, 10.9,
10.10, 11.1, 12.1, 13.3, 14.1, 16.1 and 17.2 and 17.8.

“Collegiana Lawsuit” refers to the lawsuit described in Exhibit E.

“Collegiana Property” means that certain real property having a street address
of 4311 12th Avenue N.E., Seattle and legally described as Parcel H on Exhibit B
attached hereto and by this reference incorporated herein.

“Commitment” has the meaning ascribed to such term in Section 6.2.

“Confidential Information” has the meaning ascribed to such term in Section
5.2(b).

“Deed” has the meaning ascribed to such term in Section 10.4(a).

“Deposit Time” has the meaning ascribed to such term in Section 3.2.

“Documents” has the meaning ascribed to such term in Section 5.2.

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.

“Environmental Laws” means all federal, state and local environmental laws,
ordinances, rules, statutes, directives, binding written interpretations,
binding written policies,

 

-2-



--------------------------------------------------------------------------------

and regulations issued by any Authorities and in effect as of the Effective Date
with respect to or that otherwise pertain to or affect any portion of the Real
Property or the Improvements or the use, ownership, occupancy or operation of
any portion of the Real Property or the Improvements, as same have been amended,
modified or supplemented from time to time prior to the date of this Agreement,
including, but not limited to, the National Environmental Policy Act (42 U.S.C.
§ 4321 et seq.), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.) (“CERCLA”), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.) (“RCRA”), as
amended by the Hazardous and Solid Wastes Amendments of 1984 (U.S.C. § et seq.),
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.), the Solid Waste Disposal
Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as such laws have been amended and/or supplemented from time to
time prior to the date of this Agreement, comparable state and local laws, and
any and all rules and regulations promulgated under any of the above that have
become effective prior to the Effective Date under any and all of the
aforementioned laws.

“Escrow Instructions” has the meaning ascribed to such term in Section 4.2.

“Escrowed Funds” has the meaning ascribed to such term in Section 10.10.

“Estoppel Certificates” means estoppel certificates executed by Tenants in
substantially the form attached hereto as Exhibit J or in lieu of such estoppel
certificates from one or more such tenants, an estoppel from Seller confirming
that Seller has not received notice of any claims from any of the Tenants under
the Leases.

“Executive Order” has the meaning ascribed to such term in Section 8.3.

“Governmental Regulations” means all federal, state and local laws, ordinances,
rules, statutes, directives, binding written interpretations, binding written
policies, and regulations issued by any Authorities applicable to Seller, the
Real Property or the Improvements, or the use, ownership, occupancy or operation
of any portion of the Real Property or the Improvements.

“Hazardous Substances” means all (a) asbestos, radon gas, electromagnetic waves,
urea formaldehyde foam insulation and transformers or other equipment that
contains dielectric fluid containing polychlorinated biphenyls (“PCBs”) of 50
ppm or greater, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, waste, petroleum products
or byproducts, asbestos, PCBs, phosphates, lead or other heavy metals, chlorine,
or radon gas, (c) any solid or liquid wastes (including hazardous wastes),
hazardous air pollutants, hazardous substances, hazardous chemical substances
and mixtures, toxic substances, pollutants and contaminants, as such terms are
defined in any Environmental Law, and any and all rules and regulations
promulgated under any of the above, and (d) any

 

-3-



--------------------------------------------------------------------------------

other chemical, material or substance, the use or presence of which, or exposure
to the use or presence of which, is prohibited, limited or regulated by any
Environmental Laws, as the same exist on the Effective Date.

“I-HOP” means IHOP Properties, Inc., a California corporation, the successor in
interest to the original lessee under the I-HOP Lease.

“I-HOP Lease” means that certain lease dated January 6, 1967 between General
Insurance Company of America as successor in interest to the original lessor
under the lease and IHOP Properties, Inc., a California corporation, as
successor in interest to the original lessee under said lease, as amended, for
the lease of the Adjacent Land Site.

“Improvements” means Seller’s interest in all buildings, structures, fixtures,
parking areas and other improvements located on the Real Property prior to the
Closing.

“Intervening Liens” has the meaning ascribed to such term in Section 6.2(c).

“Inspections” has the meaning ascribed to such term in Section 5.1 (a).

“Invasive Testing” has the meaning ascribed to such term in Section 5.1 (a).

“Invasive Testing Plan” has the meaning ascribed to such term in
Section 5.l(a)(i).

“Kauri” has the meaning ascribed to such term in Section 10.9.

“Leases” means the leases of all or any portion of the Real Property or the
Improvements listed on Exhibit C attached hereto.

“Licensee Parties” has the meaning ascribed to such term in Section 5.1 (a).

“Licenses and Permits” means all licenses, permits, certificates of occupancy,
approvals, dedications, subdivision maps and entitlements now or hereafter
issued, approved or granted by the Authorities in connection with the Real
Property, the Improvements, or the Personal Property generally to the extent
assignable or transferable (together with all renewals, supplements, and
modifications thereof).

“List” has the meaning ascribed to such term in Section 8.3.

“Occupants” means the parties currently occupying portions of the Property.

“Official Records” means the Official Records of King County, Washington.

“Patriot Act” has the meaning ascribed to such term in Section 8.3.

“Permitted Exceptions” means and includes all of the following: (a) matters
attributable to the acts or omissions of Purchaser or its employees, agents,
contractors or consultants; (b) rights reserved in federal patents or state
deeds; (c) building and use restrictions general to the area; (d) building and
zoning codes; and (e) the other matters approved or deemed approved by Purchaser
pursuant to Section 6.2 hereof.

 

-4-



--------------------------------------------------------------------------------

“Permitted Outside Parties” has the meaning ascribed to such term in Section
5.2(b).

“Personal Property” means all of Seller’s right, title and interest in and to
the items described on Exhibit A attached hereto.

“Prohibited Person” has the meaning ascribed to such term in Section 8.3.

“Property” has the meaning ascribed to such term in Section 2.1.

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

“Purchaser’s Closing Conditions” has the meaning ascribed to such term in
Section 10.1.

“Purchaser’s Deductions” has the meaning ascribed to such term in Section 10.10.

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.2(c).

“Real Property” means those certain parcels of real property located in Seattle,
Washington, as more particularly described on Exhibit B attached hereto and made
a part hereof, together with all of Seller’s right, title and interest in and to
any appurtenances pertaining thereto, including, but not limited to, Seller’s
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface rights,
development rights, entitlements and water rights appurtenant thereto.

“Records and Plans” means, collectively: (i) books and records relating solely
to the Real Property or the Improvements; (ii) structural reviews, architectural
drawings and environmental, engineering, soils, seismic, geologic,
architectural, and other consulting reports, studies and certificates pertaining
to the Real Property or the Improvements; and (iii) all preliminary, final and
proposed plans, specifications and drawings of the Improvements or the Real
Property. The terms “Records and Plans” shall not include (1) any document or
correspondence that is subject to the attorney-client privilege or constitutes
work product; (2) any document or item that Seller is bound to keep strictly
confidential pursuant to the terms of any Governmental Regulation that became
effective prior to the date of this Agreement or to the terms of any arms-length
contract entered into prior to the date of this Agreement with any person or
entity that is not an Affiliate of Seller; (3) any documents prepared in
connection with Seller’s determination of whether to sell the Property or
relating or pertaining to the marketing of the Property for sale to prospective
purchasers; (4) any internal memoranda, reports, studies or assessments of
Seller or Seller’s Affiliates relating to Seller’s valuation of the Property and
reports, studies, analysis and evaluations prepared by others for Seller or
Seller’s Affiliates for use in connection with such valuation; (5) appraisals of
the Property; and (6) records and documents related to the business of Seller.

“Released Seller Entities” has the meaning ascribed to such term in Section 5.5.

 

-5-



--------------------------------------------------------------------------------

“Reporting Person” has the meaning ascribed to such term in Section 4.7.

“Safeco” means Safeco Insurance Company of America.

“Safeco Lease” means the Lease from Purchaser to Safeco in the form of Exhibit F
of those parcels of Real Property described on Exhibit B under the headings
Tower, Buildings O, C and S and Garages A and B.

“Seller’s Control” means in the possession of or under the control of Seller or
its Affiliates.

“Seller Representatives” has the meaning ascribed to such term in
Section 5.1(a).

“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, open purchase
orders and other contracts for the provision of labor, services, materials or
supplies relating solely to the Property and under which Seller is or as of the
Closing will be paying for or receiving compensation for services rendered in
connection with the Property, including the contracts and other agreements
listed and described on Exhibit D attached hereto, together with all renewals,
supplements, amendments and modifications thereof, and any new such agreements
entered into after the Effective Date, to the extent permitted by Section 7.1,
except that any leasing or brokerage agreements will be terminated at the
Closing and are excluded from such term. Purchaser will not assume Service
Contracts at Closing that Seller has entered into and which set forth the
standards it has established for its business operations, but Seller shall
maintain them in effect for its account during the term of the Safeco Lease.

“Significant Portion” means, for purposes of Article IX, (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of a
qualified unbiased architect selected by Purchaser in its reasonable discretion,
equal to or greater than Five Million Dollars ($5,000,000); or (ii) any loss due
to a condemnation which permanently and materially impairs the current use of
any of the Buildings.

“Skybridges” means the Pedestrian/Vehicular Skybridge with respect to the
Property, as authorized by City of Seattle Ordinance number 119161 and the
Pedestrian Skybridge with respect to the Property, as authorized by City of
Seattle Ordinance number 119532.

“Survey” has the meaning ascribed to such term in Section 6.1.

“Tenants” means tenants, or their successors, assignees or sublessees who have a
right to possession of all or any portion of the Real Property or the
Improvements under a Lease.

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4 through 5.6, 11.1, 12.1, Article
XIII, Section 14.1, and Sections 17.2 and 17.8.

 

-6-



--------------------------------------------------------------------------------

“Title Company” means Stewart Title Guaranty Company, Seattle, Washington.

“Title Documents” has the meaning ascribed to such term in Section 6.2(a).

“Title Objections” has the meaning ascribed to such term in Section 6.2(b).

“Title Policy” has the meaning ascribed to such term in Section 6.3.

“To Seller’s Knowledge” or other similar phrases means only matters actually
within the current, actual knowledge with no duty of due diligence or inquiry of
Mark Thunberg and expressly excludes imputed knowledge. Such person has not
undertaken or inquired into (having no duty to undertake or to inquire into) any
independent investigation or verification of the matters set forth in any
representation or warranty, including without limitation an investigation or
review of any documents, certificates, agreements or information that may be in,
or may hereafter come into, the possession of Seller or any entity affiliated in
any manner with Seller. Purchaser acknowledges that the individual named above
is named solely for the purpose of defining and narrowing the scope of Seller’s
knowledge and not for the purpose of imposing any liability on or creating any
duties running from such individual to Purchaser.

Section 1.2 References; Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.

ARTICLE II.

AGREEMENT OF PURCHASE AND SALE

Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the “Property”):

(a) the Real Property;

(b) the Improvements;

(c) the Personal Property;

(d) all of Seller’s interest under the Leases and the Licenses and Permits;

(e) to the extent assignable or transferable, all of Seller’s interest in all
other intangible rights and other interests, privileges and appurtenances
related to and used exclusively in connection with the ownership of the Real
Property or the Improvements, but expressly excluding Improvement names,
Seller’s and Seller’s Affiliates’ trade names, trademarks and service marks,
telephone numbers, fax numbers and website and web addresses and all other
proprietary rights related to the business of Seller or its Affiliates; and

 

-7-



--------------------------------------------------------------------------------

(f) a copy of the Records and Plans, but only to the extent such Records and
Plans are in Seller’s Control.

Notwithstanding the foregoing, Seller shall have the right to exclude from the
Improvements the George Tsutakawa Fountain Sculpture (except the fountain pool
basin and plumbing which have been incorporated into the building structure) and
the Robert Sperry Ceramic Sculpture, provided that Seller removes such and
repairs any damage that results from such removal at Seller’s expense. Seller
shall be responsible for obtaining all consents and approvals, if any, required
from the artists and Authorities to remove these two sculptures from the
Property.

Although not conveyed at Closing, Seller shall assign to Purchaser at the end of
the term of the Safeco Lease all of Seller’s interest under any then remaining
assignable or transferable warranties related to any of the Property.

Section 2.2 Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.

Section 2.3 Safeco Lease. At the Closing, Purchaser and Safeco shall execute and
deliver the Safeco Lease.

ARTICLE III.

CONSIDERATION

Section 3.1 Purchase Price. The purchase price for the Property (the “Purchase
Price”) will be One Hundred Thirty Million Dollars ($130,000,000) in lawful
currency of the United States of America, payable as provided in Section 3.2.

Section 3.2 Method of Payment of Purchase Price. Not later than 3:00 p.m. local
time in Seattle, Washington on the last business day preceding the Closing Date
(the “Deposit Time”), Purchaser will deposit in escrow with the Title Company
the Purchase Price (subject to adjustments described in Section 10.5), together
with all other costs and amounts to be paid by Purchaser at Closing pursuant to
the terms of this Agreement, by Federal Reserve wire transfer of immediately
available funds to an account to be designated by the Title Company. On the
Closing Date: (a) Purchaser will direct and instruct the Title Company to
(i) pay to Seller by Federal Reserve wire transfer of immediately available
funds to an account to be designated by Seller, the Purchase Price (subject to
adjustments described in Section 10.5), less any costs or other amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement, and (ii) pay
to all appropriate payees the other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement, and (iii) retain in escrow the
Escrowed Funds provided for in Section 10.10; and (b) Seller will cause the
Title Company to pay to all appropriate payees, out of the proceeds of Closing
payable to Seller, all costs and amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement.

 

-8-



--------------------------------------------------------------------------------

ARTICLE IV.

EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS

Section 4.1 The Deposit. Within two (2) Business Days after the Effective Date,
Purchaser shall deposit cash in the amount of Five Million ($5,000,000) in
escrow with Title Company. The cash deposited, together with any interest earned
thereon, are referred to herein as the “Earnest Money Deposit”, which will be
held in escrow by the Title Company and disbursed pursuant to the terms of this
Agreement. Failure to deposit the cash in payment thereof in accordance with the
terms hereof shall result in the termination of this Agreement.

Section 4.2 Escrow Instructions. Article IV constitutes the escrow instructions
to the Title Company with regard to the Earnest Money Deposit and the Closing
(the “Escrow Instructions”). By its execution of the joinder attached hereto,
the Title Company agrees to be bound by the provisions of this Article IV. If
any requirements relating to the duties or obligations of the Title Company
hereunder are not acceptable to the Title Company, or if the Title Company
requires additional instructions, the parties agree to make such deletions,
substitutions and additions to the Escrow Instructions as Purchaser and Seller
hereafter mutually approve in writing, provided that neither party shall be
obligated to make any such deletions, substitutions or additions that
substantially alter this Agreement or its intent. In the event of any conflict
between this Agreement and such additional escrow instructions, this Agreement
will control.

Section 4.3 Documents Deposited into Escrow. On or before the date that is one
(1) business day prior to the Closing Date, Purchaser will deliver in escrow to
the Title Company the funds and documents described and provided for in
Section 10.3 below and (c) Seller will deliver in escrow to the Title Company
the documents described and provided for in Section 10.4 below.

Section 4.4 Close of Escrow. On the Closing Date, when Purchaser and Seller have
delivered the documents required by Section 4.3, the Title Company will:

(a) If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code of 1986 (the “Code”) and
Section 4.7;

(b) Insert the applicable Closing Date as the date of any document delivered to
the Title Company undated, and assemble counterparts into single instruments;

(c) Deliver the Deed to Purchaser by causing same to be recorded in the Official
Records by no later than noon on the Closing Date;

(d) Immediately after the confirmation of the recording of the Deed and
quitclaim deed described in (e) below, disburse to Seller, by wire transfer to
Seller of immediately available federal funds in accordance with wiring
instructions to be obtained by the Title Company from Seller, all sums to be
received by Seller from Purchaser at the Closing,

 

-9-



--------------------------------------------------------------------------------

comprised of the Purchase Price as adjusted in accordance with the provisions of
this Agreement, less all amounts paid by the Title Company in satisfaction of
any liens or encumbrances on the Real Property pursuant to the written
instructions of Seller or Seller’s counsel, and less all costs and amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement;

(e) Deliver the quitclaim deed to Purchaser by causing same to be recorded in
the Official Records by no later than noon on the Closing Date;

(f) Issue to Purchaser the Title Policy required by Section 6.3 of this
Agreement;

(g) Deliver to Seller all documents deposited with the Title Company for
delivery to Seller at the Closing; and

(h) Deliver to Purchaser (i) all documents deposited with the Title Company for
delivery to Purchaser at the Closing and (ii) any funds deposited by Purchaser
in excess of the amount required to be paid by Purchaser pursuant to this
Agreement.

Section 4.5 Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller (which may be withheld in either party’s sole and absolute
discretion).

Section 4.6 Investment of Earnest Money Deposit. When cash has been deposited
with the Title Company, the Title Company will invest and reinvest the Earnest
Money Deposit, at the instruction and sole election of Purchaser, only in
(a) bonds, notes, Treasury bills or other securities constituting direct
obligations of, or guaranteed by the full faith and credit of, the United States
of America, and in no event maturing beyond Closing Date, or (b) an
interest-bearing account at a commercial bank acceptable to Seller, Purchaser
and the Title Company. The investment of the Earnest Money Deposit will be at
the sole risk of Purchaser and no loss on any investment will relieve Purchaser
of its obligations to pay to Seller as liquidated damages the amount of the
Earnest Money Deposit as provided in Section 13.2, or of its obligation to pay
the Purchase Price. All interest earned on the Earnest Money Deposit will be the
property of Purchaser and will be reported to the Internal Revenue Service as
income. Purchaser will provide the Title Company with a taxpayer identification
number and will pay all income taxes due by reason of interest accrual on the
Earnest Money Deposit.

Section 4.7 Designation of Reporting Person. The Title Company shall comply with
all applicable federal, state and local reporting and withholding requirements
relating to the close of the transactions contemplated herein. Without limiting
the foregoing, pursuant to Section 6045 of the Code, Title Company shall be
designated the “closing agent” hereunder and shall be solely responsible for
complying with the Tax Reform Act of 1986 with regard to reporting all
settlement information to the Internal Revenue Service.

 

-10-



--------------------------------------------------------------------------------

ARTICLE V.

INSPECTION OF PROPERTY

Section 5.1 Entry and Inspection.

(a) Seller will permit Purchaser and its employees and authorized agents,
representatives, contractors and consultants (the “Licensee Parties”) to enter
upon the Real Property at all reasonable times during normal business hours to
perform any inspections, investigations, studies, tests, evaluations and
assessments of the Property (including, but not limited to, physical,
structural, mechanical, architectural, engineering, soils, geotechnical, and
environmental /asbestos tests (generally, “Inspections”) as Purchaser deems
necessary, appropriate or prudent in any respect and for all purposes in
connection with Purchaser’s acquisition of the Property and the consummation of
the transaction contemplated by this Agreement. Purchaser shall notify Seller of
the intention of Purchaser or any Licensee Party to enter the Real Property at
least two (2) business days prior to such intended entry and specify the
intended purpose therefor and the Inspections contemplated to be made and/or the
service provider, Authorities, or any other person with whom Purchaser or any
Licensee Party contemplates communicating. At Seller’s option, Seller or its
employees or authorized agents, representatives, contractors or consultants (the
“Seller Representatives”) may be present for any such entry or Inspection. With
respect to any Inspection that will require excavations, borings, drilling,
removal or demolition of any portion of the Property, or any other invasive
activities on the Property (generally, “Invasive Testing”), Purchaser shall
submit to Seller a written plan describing such Invasive Testing in reasonable
detail (an “Invasive Testing Plan”) for Seller’s written approval, which
approval may not be unreasonably withheld or delayed. Purchaser may not proceed
with any Invasive Testing unless Seller has expressly approved in writing the
relevant Invasive Testing Plan, and Purchaser shall conduct all Invasive Testing
in compliance with the Invasive Testing Plan approved by Seller. Seller shall
have the right to have a Seller Representative observe any testing activities
and to request and receive split samples of any materials collected for analysis
by Purchaser or any Licensee Party; provided, however, that Purchaser’s sole
responsibility shall be to notify Seller when Purchaser’s testing activities
will be taking place, and Seller shall be solely responsible for causing a
Seller Representative to be present to observe and/or to request and receive
split material samples. Purchaser or any Licensee Party shall repair any damage
to the Property caused by any such Invasive Testing promptly after any Invasive
Testing, but in no event later than five (5) days after any disturbance or
damage occurs.

(b) Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with Authorities for any
good faith reasonable purpose in connection with the transaction contemplated by
this Agreement; provided, however, Purchaser shall provide Seller notice at
least two (2) business days prior to Purchaser communicating with any
Authorities regarding the Property and Seller shall have the right to
participate in any such communications.

 

-11-



--------------------------------------------------------------------------------

Section 5.2 Document Review.

(a) Purchaser expressly acknowledges and confirms that (subject to Section 5.1
and this Section 5.2), Purchaser and the Licensee Parties shall have the right
to review, inspect, examine, analyze, verify and photocopy, at either the office
of Seller, Seller’s property manager or at the Real Property, all agreements,
contracts, documents, information, reports, books, records and other materials
pertinent to the use, ownership, occupancy, or operation of the Property, except
those excluded from the definition of Records and Plans, that are in Seller’s
Control (collectively, the “Documents”), including, but not limited to, the
following: (i) assessments (special or otherwise) and ad valorem and personal
property tax bills, covering the period of Seller’s ownership of the Property;
(ii) copies of the Service Contracts, the Leases, the Licenses and Permits, and
the Records and Plans; and (iii) current inventories of the Personal Property.

(b) Purchaser acknowledges that information contained in any and all of the
Documents may be proprietary and confidential in nature (“Confidential
Information”) and that the Documents have been provided to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Property.
Subject only to the provisions of Article XII, Purchaser agrees not to disclose
any Confidential Information to any party outside of Purchaser’s organization
other than its attorneys, partners, accountants, lenders, investors, or any
Licensee Parties who need to know such Confidential Information for the purpose
of giving advice to Purchaser with respect to the transactions contemplated by
this Agreement (collectively, the “Permitted Outside Parties”). Purchaser
further agrees that within its organization, or as to the Permitted Outside
Parties, the Confidential Information will be disclosed and exhibited only to
those persons within Purchaser’s organization or to those Permitted Outside
Parties who are responsible for determining the feasibility of Purchaser’s
acquisition of the Property. Purchaser agrees not to divulge any Confidential
Information except in strict accordance with the confidentiality standards set
forth in this Section 5.2 and Article XII. In permitting Purchaser and the
Permitted Outside Parties to review the Confidential Information to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. Notwithstanding any
of the foregoing, Confidential Information shall not include (i) information
that is obtained by Purchaser from a third person who is not prohibited from
transmitting the information to Purchaser, (ii) information that is available to
the general public, or (iii) information that is independently developed by
Purchaser without reliance on any Confidential information, as shown by written
records. This Section 5.2(b) shall survive any termination of this Agreement but
shall not survive the Closing.

(c) Purchaser will use commercially reasonable efforts to return to Seller all
copies Purchaser has made of the Documents and all copies of any studies,
reports or test results regarding any part of the Property obtained by
Purchaser, before or after the execution of this Agreement, in connection with
Purchaser’s inspection of the Property, excluding (i) any proprietary documents
or information (such as internally prepared valuations, projections or

 

-12-



--------------------------------------------------------------------------------

budgets or other analyses of the Property) and (ii) any attorney-client
communications or other information which Purchaser is contractually or
otherwise legally bound to a third party to keep confidential (collectively,
“Purchaser’s Information”) not later than five (5) Business Days following the
time this Agreement is terminated for any reason. Any obligation to return
Purchaser’s Information shall be subject to any legal requirement by which
Purchaser may be bound to retain file copies and shall not require the return of
any internal analysis of the Documents; provided, however, that to the extent
such analysis reflects any Confidential Information, Purchaser will not divulge
any such analysis except in strict accordance with the confidentiality standards
set forth in this Section 5.2 and Article XII.

(d) Purchaser acknowledges that some of the Documents may have been prepared by
third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
Section 8.1 below, Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof, Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Documents, and Seller is providing
the Documents solely as an accommodation to Purchaser.

(e) Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2.

(f) Purchaser is a public institution of higher education and an agency of the
state of Washington, subject to state and federal public disclosure and public
meeting laws, and confidentiality under this Section 5.2 and Article XII shall
apply only to the extent permitted by law.

Section 5.3 Entry and Inspection Obligations.

(a) Purchaser agrees that in entering upon the Property and conducting any
Inspections, Purchaser and the other Licensee Parties will not: (i) unreasonably
disturb the Occupants or unreasonably interfere with their use of the Property;
(ii) unreasonably or materially interfere with the operation and maintenance of
the Real Property or Improvements; (iii) damage any part of the Property or any
personal property owned or held by any Occupant or any other person or entity
(except for such damage incident to Invasive Testing that is repaired by
Purchaser as provided in Section 5.1 (a)); (iv) injure or otherwise cause bodily
harm to Seller or any Occupant, or to any of their respective agents, guests,
invitees, contractors and employees, or to any other person or entity;
(v) permit any liens to attach to the Real Property by reason of the exercise of
Purchaser’s rights under this Article V; (vi) communicate with any Occupants,
Authorities, or service providers without prior written notice as provided in
this Article V; or (vii) reveal or disclose any Confidential Information
concerning the Property and the Documents to anyone outside Purchaser’s
organization, except in accordance with the confidentiality standards set forth
in Section 5.2(b) and Article XII. Purchaser will: (x) maintain commercial
general liability insurance or self insurance in an amount not less than
$5,000,000 covering any accident arising in connection with the presence of
Purchaser or the other Licensee Parties on the Real Property or the
Improvements, and deliver a certificate of insurance verifying such coverage to
Seller prior to entry upon the Real Property or Improvements; (y) promptly pay

 

-13-



--------------------------------------------------------------------------------

when due the costs of all entry and Inspections done with regard to the
Property; and (z) promptly repair any damage to the Real Property and
Improvements caused by any such entry upon the Real Property.

(b) Purchaser hereby indemnifies, defends and holds Seller and its partners,
agents, employees, lenders, successors and assigns harmless from and against any
and all liens, claims, causes of action, damages, liabilities, demands, suits,
obligations to third parties, together with all losses, penalties, fines, costs
and expenses relating to any of the foregoing (including but not limited to
court costs and reasonable attorneys’ fees) (generally, “Claims”) arising out of
any inspections, investigations, examinations, sampling or tests conducted by
Purchaser or any Licensee Party, whether prior to or after the date hereof, or
as a result of any violation of the provisions of this Section 5.3; provided,
however, that Purchaser’s indemnity hereunder shall not include any Claims
resulting from the discovery, investigation or clean-up of pre-existing
conditions at the Property except to the extent such condition is aggravated by
an act of Purchaser or any Licensee Party as a result of the Inspections.

(c) Notwithstanding any provision of this Agreement to the contrary, neither the
Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3.

Section 5.4 Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE MATTERS REPRESENTED IN
SECTION 8.1 HEREOF OR THE DOCUMENTS DELIVERED BY SELLER AT CLOSING, BY WHICH ALL
OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT
RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR
REPRESENTATIVES. SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION, WARRANTY OR
ASSURANCE WHATSOEVER TO PURCHASER AND NO WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, MAY BE RELIED UPON BY PURCHASER
WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION,
DESIGN OR MARKETABILITY OF ANY PORTION OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED
OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (e) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR THE DOCUMENTS DELIVERED BY SELLER AT CLOSING, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION
AND STATE OF REPAIR, “AS IS” AND

 

-14-



--------------------------------------------------------------------------------

“WHERE IS”, WITH ALL FAULTS. PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT IT IS RELYING
SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING
THE PROPERTY. PURCHASER HAS CONDUCTED SUCH INDEPENDENT INSPECTIONS OF THE
PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY
UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS
REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR THE DOCUMENTS DELIVERED BY SELLER
AT CLOSING) OR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER.
PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED OR THAT WILL BE OBTAINED BY
PURCHASER WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES AND SELLER WILL NOT
BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY
OF ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER
FURNISHED TO PURCHASER THAT WAS CREATED, PREPARED, COMPILED, OR AUTHORED BY ANY
PERSON OR ENTITY OTHER THAN SELLER OR ANY OF ITS AFFILIATES. EXCEPT AS MAY BE
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING, UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND SELLER
WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS
IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE
SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. PURCHASER, WITH PURCHASER’S
COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS
AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. PURCHASER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS AND WILL BE INCORPORATED INTO THE DEEDS.

 

LOGO [g52850sign_1.jpg]

 

Purchaser’s Initials

Section 5.5 MATERIAL DEFECTS. PURCHASER, ON BEHALF OF ITSELF, ITS SUCCESSORS AND
ASSIGNS, HEREBY RELEASES THE SELLER AND ITS AFFILIATES, OFFICERS, DIRECTORS,
MEMBERS, EMPLOYEES, CONTRACTORS,

 

-15-



--------------------------------------------------------------------------------

AGENTS, INVESTMENT ADVISORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(COLLECTIVELY “RELEASED SELLER ENTITIES”) FROM AND AGAINST ANY AND ALL CLAIMS
KNOWN OR UNKNOWN, ARISING OUT OF, OR RELATED IN ANY WAY TO THE CONDITION OF THE
PROPERTY, THE CONDITION OF THE STRUCTURE OF THE IMPROVEMENTS OR ANY EQUIPMENT,
SYSTEMS AND APPLIANCES RELATED THERETO, INCLUDING ANY HEATING, VENTILATION,
PLUMBING, ELECTRICAL AND AIR CONDITIONING SYSTEMS, WIRING, TELECOMMUNICATIONS
SYSTEMS, PAVING, ROOFING AND OTHER SUCH ASPECTS OF THE PROPERTY, (INCLUDING
WITHOUT LIMITATION ANY LIABILITY OF RELEASED SELLER ENTITIES FOR LATENT
DEFECTS). THE FOREGOING SHALL NOT APPLY TO ANY CLAIMS BASED ON A BREACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 8.1 OR THE DOCUMENTS
DELIVERED BY SELLER AT CLOSING. THE PROVISIONS OF THIS SECTION 5.5 SHALL SURVIVE
INDEFINITELY ANY CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE
MERGED INTO THE CLOSING DOCUMENTS.

 

LOGO [g52850sign_1.jpg]

 

Purchaser’s Initials

SECTION 5.6 HAZARDOUS SUBSTANCES WAIVER. EXCEPT WITH REGARD TO ANY LIABILITY ON
THE PART OF SELLER FOR BREACH OF SELLER’S REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 8.1 OF THIS AGREEMENT OR THE DOCUMENTS DELIVERED BY SELLER AT
CLOSING, PURCHASER, ON BEHALF OF ITSELF, ITS SUCCESSORS AND ASSIGNS, HEREBY
RELEASES THE RELEASED SELLER ENTITIES FROM AND AGAINST ANY AND ALL CLAIMS KNOWN
OR UNKNOWN, ARISING OUT OF, RELATED IN ANY WAY TO THE PRESENCE, MISUSE, USE,
DISPOSAL, RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCES AT THE
PROPERTY AND ANY LIABILITY OR CLAIM RELATED TO THE PROPERTY ARISING UNDER ANY
ENVIRONMENTAL LAWS. PURCHASER ACKNOWLEDGES THAT UNKNOWN AND UNSUSPECTED
HAZARDOUS SUBSTANCES MAY HEREAFTER BE DISCOVERED ON OR ABOUT THE PROPERTY, AND
PURCHASER KNOWINGLY RELEASES SELLER FROM ANY AND ALL LIABILITY RELATED THERETO
AND WAIVES ALL RIGHTS OF INDEMNITY AND CONTRIBUTION RELATED THERETO. THE
PROVISIONS OF THIS SECTION 5.6 SHALL SURVIVE INDEFINITELY ANY CLOSING OR
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE CLOSING
DOCUMENTS.

 

LOGO [g52850sign_1.jpg]

 

Purchaser’s Initials

 

-16-



--------------------------------------------------------------------------------

ARTICLE VI.

TITLE AND SURVEY MATTERS

Section 6.1 Survey. Seller has delivered to Purchaser a copy of surveys of the
Real Property prepared by W&H Pacific which shall be certified in favor of
Purchaser prior to Closing.

Section 6.2 Title Commitment.

(a) The Title Company has furnished to Purchaser and Seller a fourth preliminary
commitment number 206136002, dated August 22, 2006 (the “Commitment”) for an
owner’s policy of title insurance in ALTA form, together with legible copies of
all documents referenced as exceptions therein (the “Title Documents”).

(b) Purchaser has reviewed the Survey, the Commitment and the Title Documents
and has approved the status of title to the Real Property as referenced therein,
subject only to Seller’s obligation to remove at or prior to Closing the special
exceptions identified in Exhibit K.

(c) Any liens, encumbrances, easements, restrictions, conditions, covenants,
rights of way and other matters affecting title to the Real Property which are
created by Seller after the Effective Date without the prior written consent of
Purchaser or which may be disclosed by a supplemental to the Commitment after
the date of the Commitment, but before the Closing Date (collectively, the
“Intervening Liens”) shall also be subject to Purchaser’s approval, and
Purchaser shall have three (3) days after notice in writing of any Intervening
Lien and a copy of the instrument creating or evidencing the Intervening Lien,
if any, to submit written objections thereto or to give Seller notice of
acceptance thereof, and the Closing Date shall be extended as required to afford
Purchaser such three (3) day period within which to review such Intervening Lien
and determine its acceptability. If Purchaser fails to notify Seller within such
time period, Purchaser shall be deemed to have approved such Intervening lien.
Seller shall notify Purchaser in writing within three (3) days after receipt of
Purchaser’s objection notice that (i) Seller will remove such Intervening Liens
and provide evidence to Purchaser of such removal on or before Closing, or
(ii) Seller elects not to remove such exceptions. If Seller elects not to remove
Intervening Liens and if Purchaser is unwilling to accept title subject to such
Intervening Liens, Purchaser shall have one (1) business day after receipt of
Seller’s notice to terminate this Agreement by written notice to Seller
whereupon the Title Company shall return the Earnest Money Deposit (together
with interest and accrued thereon) to Purchaser, the parties shall equally share
any Cancellation Charges and this Agreement shall terminate and be of no further
force or effect except for the Termination Surviving Obligations. In the event
Purchaser does not elect to terminate this Agreement within the time period set
forth above, Purchaser shall be deemed to have waived such Intervening Liens,
such Intervening Liens shall be deemed additional Permitted Exceptions and the
Closing shall occur on the terms and conditions set forth in this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, Seller
shall remove any liens, mortgages, deeds of trust or other monetary liens and
encumbrances arising by or through Seller prior to Closing and shall pay all
taxes and assessments due and payable for any period of time prior to the
Closing .

 

-17-



--------------------------------------------------------------------------------

Section 6.3 Title Insurance. Purchaser has obtained the Title Company’s
irrevocable commitment to issue to Purchaser at Closing an ALTA Extended
Coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
insuring fee simple title to the Real Property and the Improvements is vested in
Purchaser in the form of, and with the endorsements contained in, the
Commitment, subject only to the Permitted Exceptions (the “Title Policy”).
Purchaser, at Purchaser’s expense, shall be entitled to request that the Title
Company provide such endorsements to the Title Policy or obtain reinsurance of
the Title Policy in such amounts as Purchaser may require, provided that the
Closing shall not be delayed as a result of Purchaser’s request for such
endorsements or reinsurance.

ARTICLE VII.

INTERIM OPERATING COVENANTS

Section 7.1 Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:

(a) Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s practice as of the Effective Date,
subject to ordinary wear and tear and further subject to Article IX of this
Agreement.

(b) Maintain Insurance. From the Effective Date until Closing, maintain fire and
extended coverage insurance on the Property in the amount of the full
replacement cost thereof that is at least equivalent in all material respects to
the insurance policies covering the Real Property and the Improvements as of the
Effective Date.

(c) Title. From the Effective Date until Closing, Seller will not knowingly (i)
take any action that will adversely affect title to or development of the
Property, or (ii) mortgage, encumber or permit the encumbrance of all or any
portion of the Property (unless such mortgage or encumbrance will be discharged
from the Purchase Price at Closing) or (iii) grant, consent or acquiesce in the
creation of any easement, license, contract or other agreement that would
constitute an Intervening Lien without the prior written consent of Purchaser.
Seller further agrees not to enter into any new leases or any amendments,
expansions or renewals of any lease, and not accept any rent from any tenant for
more than one (1) month in advance of its due date without the prior written
consent of Purchaser, which consent will be deemed given unless written
objection thereto is given within five (5) Business Days after receipt of the
relevant written information. Purchaser’s consent may be withheld in Purchaser’s
sole and absolute discretion.

(d) Service Contracts. From the Effective Date until Closing, not enter into any
service agreement, maintenance contract, equipment leasing agreement, or other
contract for the provision of labor, services, materials or supplies, unless
such agreement or contract is terminable on not more than thirty (30) days
notice without penalty or unless Purchaser consents thereto in writing, which
consent will not be unreasonably withheld, delayed or conditioned.

 

-18-



--------------------------------------------------------------------------------

(e) Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof, provided, that such repair or replacement is
completed at Seller’s cost prior to the Closing and any Personal Property so
replaced is replaced with such Personal Property of a like kind and at least
equal value to the Personal Property replaced.

(f) Notices. To the extent received by Seller, from the Effective Date until
Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations of Governmental Regulations
affecting the Property.

(g) Comply with Governmental Regulations. From the Effective Date until Closing,
not take any action that Seller knows would result in a failure to comply in any
material respects with all Governmental Regulations applicable to the Property,
it being understood and agreed, however, that prior to Closing, (i) Seller will
have the right to contest any such Governmental Regulations, and (ii) Seller
shall have no obligation to make any improvements or complete any modifications
to the Real Property or Improvements to effect compliance with any Governmental
Regulations.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

Section 8.1 Seller’s Representations and Warranties. The following constitute
the sole representations and warranties of Seller. Subject to the limitations
set forth in Article XVI of this Agreement, Seller represents and warrants to
Purchaser the following as of the Effective Date and again as of the Closing
Date, subject to the terms of the concluding paragraph of this Section 8.1:

(a) Due Formation and Authorization. Seller is duly organized and validly
existing under the laws of the state of its formation and has all requisite
power, authority and legal right to execute, deliver and perform the terms of
this Agreement. This Agreement has been duly authorized by all necessary action
on Seller’s part and constitutes valid and legally binding obligations of Seller
enforceable in accordance with their respective terms.

(b) Consent. No consent, approval or authorization by any individual or entity
or any court, administrative agency or other governmental authority is required
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement by Seller other
than those consents, approvals and authorizations which shall be obtained by
Seller prior to Closing. The consummation of the transactions contemplated by
this Agreement will not result in a breach of, or constitute a default under,
any mortgage, deed of trust, bank loan, credit agreement or other instrument to
which Seller is a party or by which Seller may be bound or affected.

(c) Suits and Proceedings. To Seller’s Knowledge and except as listed in Exhibit
E, there are no legal actions, suits, or similar proceedings pending, or
threatened, against Seller or the Property.

 

-19-



--------------------------------------------------------------------------------

(d) Leases. Attached as Exhibit C hereto is, to Seller’s Knowledge, a complete
list of all leases and occupancy agreements affecting the Property. Except as
disclosed in Exhibit C (except for leases between Seller or Affiliates of Seller
which will be terminated as of Closing), no other party has the right to occupy
any portion of the Property other than licensees of Seller or its Affiliates.
Except for the right of first refusal contained in the I-HOP Lease, none of the
tenants under the other Leases has a right of first refusal or option to
purchase all or any portion of the Property.

(e) Service Contracts. Attached as Exhibit D is, to Seller’s Knowledge, a
complete and accurate schedule of all Service Contracts affecting the Property
to which Seller is a party or by which it or the Property is bound as of the
date hereof. Purchaser will not assume the Service Contracts at Closing that
Seller has entered into and which set forth the standards it has established for
its business operations, but Seller shall maintain them in effect for its
account during the term of the Safeco Lease.

(f) No Violations. Seller has not received any written notification from an
Authority that the Property is (and Seller has no Knowledge that the Property
is) in material violation of any applicable fire, health, building, use,
occupancy or zoning laws or any other Governmental Regulation.

(g) Insolvency. No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, or other similar proceedings are pending and
served, or, to Seller’s Knowledge, threatened, against Seller or the Property.

(h) Environmental. Except as shown in any environmental reports covering the
Real Property and Improvements and any other Documents delivered or otherwise
made available to Purchaser pursuant to Section 5.2(a), to Seller’s Knowledge,
Seller has not received prior to the Effective Date written notice from any
Authorities or other person indicating that the Real Property or any
Improvements are in violation of any Environmental Law.

(i) Bankruptcy. Seller has not made a general assignment for the benefit of
creditors nor been adjudicated a bankrupt or insolvent, nor has a receiver,
liquidator, or trustee for any of Seller’s properties (including the Property)
been appointed or a petition filed by or against Seller for bankruptcy,
reorganization, or arrangement pursuant to the Federal Bankruptcy Act or any
similar Federal or state statute, or any proceeding instituted for the
dissolution or liquidation of Seller.

(j) Condemnation. To Seller’s Knowledge, no condemnation or other taking by
eminent domain of the Property or any portion thereof has been instituted
affecting the Property or any portion thereof or its use. Seller has not entered
into any letter of understanding, easement, license, lease, contract, agreement,
oral or written, with Sound Transit regarding investigation or location of any
light rail station entrance, exit, equipment, or other transit facilities on all
or any portion of the Property. Section 9.3 hereof shall govern the parties
rights and remedies in the event any condemnation or eminent domain proceedings
are instituted after the Effective Date.

 

-20-



--------------------------------------------------------------------------------

(k) Insurance. To Seller’s Knowledge, Seller has not received from any insurance
company or any board of fire underwriters any letter of non-insurance citing a
non-insurable condition at the Property which has not been remedied.

If prior to Closing either party to this Agreement comes to have actual
knowledge of a fact or circumstance, that would render a representation or
warranty by Seller herein inaccurate in any material respect, when made, that
party shall promptly advise the other party thereof in writing. Upon receiving
or giving such notification, Seller shall have the right take such action as
shall be necessary in order to correct the representation or warranty that was
incorrect. If Seller fails to notify Purchaser within ten (10) days after
receiving Purchaser’s notice or giving Purchaser such notice that Seller intends
to take such action, then Purchaser’s sole remedy shall be to terminate this
Agreement by notice to Seller given within five (5) Business Days after the
expiration of such ten (10) day period, in which case Purchaser shall be
entitled to the return of the Earnest Money Deposit; otherwise, Purchaser shall
be deemed to have waived any right to terminate this Agreement or to recover
from Seller on account of such incorrectness.

Section 8.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller the following:

(a) Due Formation and Authorization. Purchaser is duly organized and validly
existing under the laws of the state of its formation and is qualified to do
business in the State of Washington and has all requisite power, authority and
legal right to execute, deliver and perform the terms of this Agreement. This
Agreement constitutes valid and legally binding obligations of Purchaser
enforceable in accordance with their respective terms.

(b) Non-Contravention. The execution and delivery of this Agreement and all
other documents to be delivered prior to or at the Closing by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not violate any Governmental Regulations or any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of, or constitute a default under the organic documents
of Purchaser, any note or other evidence of indebtedness, any mortgage, deed of
trust or indenture, or any lease or other material agreement or instrument to
which Purchaser is a party or by which it is bound.

(c) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.

Section 8.3 Patriot Act. At all times prior to Closing contemplated by this
Agreement, neither Seller, Purchaser nor any of their respective Affiliates
shall be a Prohibited Person described in United States Presidential Executive
Order 13224 (“Executive Order”) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“Patriot Act”). The term “Prohibited Person” shall mean (a) a person or
entity that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order; (b) a person or entity that is named as a
“specially designated

 

-21-



--------------------------------------------------------------------------------

national and blocked person” on the most current list (“List”} published by the
U.S. Department of the Treasury, Office of Foreign Assets Control at its
official website (www.ustreas.gov/ofac) or at any replacement website or other
replacement official publication of such List; or (c) a person or entity who is
an Affiliate of a person or entity listed above in this Section 8.3. For
purposes of this Section 8.3, Affiliates do not include persons who are employed
by either Seller or Purchaser.

ARTICLE IX.

CONDEMNATION AND CASUALTY

Section 9.1 Significant Casualty. If, prior to the Closing Date, all or a
Significant Portion of the Real Property and Improvements are destroyed or
damaged by fire or other casualty, Seller shall promptly notify Purchaser
thereof. Purchaser will have five (5) business days from the receipt of such
written notice to elect either: (x) to proceed with this transaction and Closing
in accordance with this Agreement notwithstanding such damage or destruction, in
which event Seller will have no obligation to repair such damage or destruction,
and the Closing shall occur as otherwise provided in this Agreement; in such
case, Seller shall assign to Purchaser upon the Closing all insurance proceeds
paid or payable to Seller in connection with such occurrences, other than
proceeds expended prior to Closing in restoration and repair undertaken by
Seller in its reasonable discretion and any proceeds of business interruption or
rent continuation insurance applicable to the period prior to Closing, and
Purchaser shall receive a credit against the Purchase Price equal to the amount
of any deductible under Seller’s insurance applicable to such occurrences; or
(y) to terminate this Agreement. Purchaser’s failure to deliver either of such
notices to Seller within such five (5) business day period shall constitute
Purchaser’s election to terminate this Agreement under clause (y) above. If this
Agreement is terminated under clause (y) above, the Earnest Money Deposit and
all interest accrued thereon will be returned to Purchaser, the parties shall
equally share the cancellation charges imposed by the Title Company (the
“Cancellation Charges”), and thereafter neither Seller nor Purchaser will have
any further rights or obligations to the other hereunder except with respect to
the Termination Surviving Obligations.

Section 9.2 Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Property is damaged as aforesaid, then Seller shall
have no obligation to repair such damage or destruction, and the Closing
nevertheless shall occur as otherwise provided for in this Agreement, except
that Seller shall, at Seller’s option, either (A) perform any necessary repairs,
or (B) assign to Purchaser upon the Closing all insurance proceeds paid or
payable to Seller in connection with such occurrences, exclusive of any proceeds
of business interruption or rent continuation insurance applicable to the period
prior to Closing, in which event Purchaser shall receive a credit against the
Purchase Price equal to the amount of any deductible under Seller’s insurance
applicable to such occurrences.

Section 9.3 Condemnation of Property. In the event that all or any Significant
Portion of the Property shall be taken in condemnation or under the right of
eminent domain, Seller shall promptly notify Purchaser thereof. Within five
(5) business days after receipt of the foregoing notice, Purchaser shall notify
Seller, electing either: (a) to proceed with this transaction and Closing in
accordance with this Agreement notwithstanding such condemnation;

 

-22-



--------------------------------------------------------------------------------

or (b) to terminate this Agreement. If Purchaser elects to proceed with this
transaction pursuant to clause (a) above, or if there is a taking in
condemnation or eminent domain that does not affect a Significant Portion of the
Property, there shall be no reduction in the Purchase Price and Seller shall
(x) deliver to Purchaser at the Closing, or as soon thereafter as available, any
proceeds actually received by Seller attributable to the Property from such
condemnation or eminent domain proceeding, and (y) transfer and assign to
Purchaser any and all rights Seller may have with respect to payments by or from
and with respect to recovery against any party for damages or compensation
relating to the Property on account of such condemnation or eminent domain
proceeding. A failure by Purchaser to notify Seller in writing within five
(5) business days after receiving written notice of such taking shall be deemed
an election to proceed under clause (b) in this subsection. If Purchaser elects
to proceed under clause (a) above, Seller shall not compromise, settle or adjust
any claims to such award without Purchaser’s prior written consent. In the event
Purchaser notifies Seller (or is deemed to have notified Seller) of its election
to terminate this Agreement pursuant to clause (b) above, the Earnest Money
Deposit and all interest accrued thereon will be returned to Purchaser, the
parties shall equally share the Cancellation Charges, and thereafter neither
Seller nor Purchaser will have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations.

ARTICLE X.

CLOSING

Section 10.1 Closing Conditions.

Section 10.1.1 Purchaser’s Closing Conditions. Purchaser’s obligation to
consummate the Closing is subject to the following conditions precedent
(“Purchaser’s Closing Conditions”), which conditions may be waived by Purchaser
in writing as its option:

(a) All representations and warranties made by Seller in this Agreement shall be
true and correct in all material respects on and as of the Closing Date, as if
made on and as of such date, subject to any updates to the representations of
which Seller notifies Purchaser after the Effective Date pursuant to Section 8.1
hereof.

(b) Seller shall have delivered all of the documents required to be delivered by
Seller pursuant to Section 10.4 and shall have performed in all material
respects all of its other obligations, hereunder required to be performed by the
Closing Date and complied with all conditions, required by this Agreement to be
performed or complied with by Seller at or prior to the Closing.

In the event the purchase and sale of the Property are not consummated because
any condition precedent to Purchaser’s obligation to close set forth in this
Section 10.1.1 has not been satisfied or waived by Purchaser in writing by the
Closing Date, the Earnest Money Deposit shall be returned to Purchaser, this
Agreement shall terminate and neither party shall have any further rights or
obligations hereunder, except as otherwise set forth in this Agreement.

 

-23-



--------------------------------------------------------------------------------

Section 10.1.2 Seller’s Conditions to Closing. Seller’s obligation to close the
transactions contemplated by this Agreement is conditioned on all of the
following, any or all of which may be waived by Seller in writing, at its sole
option:

(a) All representations and warranties made by Purchaser in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date; and

(b) Purchaser shall have delivered the funds required hereunder, including the
balance of the Purchase Price, by the deadline specified in Section 3.2 and all
of the documents required to be executed by Purchaser and shall have performed
in all material respects all of its other obligations hereunder required to be
performed by the Closing Date, and complied with all conditions, required by
this Agreement to be performed or complied with by Purchaser at or prior to the
Closing.

In the event the purchase and sale of the Property are not consummated because
any condition precedent to Seller’s obligation to close set forth in this
Section 10.1.2 has not been satisfied or waived by Seller in writing by the
Closing Date, the Earnest Money Deposit shall be retained by Seller as its sole
and exclusive remedy, except as otherwise provided in this Agreement, and this
Agreement shall terminate and neither party shall have any further rights or
obligations hereunder except as otherwise set forth herein.

Section 10.2 Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on or before September 27, 2006 (the “Closing Date”)
through the escrow established with the Title Company. At Closing, the events
set forth in this Article X will occur, it being understood that the performance
or tender of performance of all matters set forth in this Article X are mutually
concurrent conditions which may be waived by the party for whose benefit they
are intended.

Section 10.3 Purchaser’s Closing Obligations. At least one (1) Business Day
prior to the Closing Date (or at such times as may otherwise be provided
herein), Purchaser, at its sole cost and expense, will deliver the following
items in escrow with the Title Company pursuant to Section 4.3, for delivery to
Seller at Closing as provided herein:

(a) The Purchase Price, after all adjustments are made at the Closing as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.2;

(b) Two counterparts of the Blanket Conveyance, Bill of Sale, and Assignment and
Assumption substantially in the form attached hereto as Exhibit G (the ”Blanket
Conveyance”) duly executed and acknowledged by Purchaser;

(c) Evidence reasonably satisfactory to Title Company that the person executing
the Closing documents on behalf of Purchaser has full right, power, and
authority to do so;

 

-24-



--------------------------------------------------------------------------------

(d) Two counterparts of the Safeco Lease, duly executed and acknowledged by
Purchaser; and

(e) Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement.

Section 10.4 Seller’s Closing Obligations. Seller, at its sole cost and expense,
will deliver items (a) through (e) in escrow with the Title Company pursuant to
Section 4.3, and items (f), (g), (h), (i) and (j) to Purchaser at the Property:

(a) A special warranty deed in the form attached hereto as Exhibit H-1 (the
“Deed”), duly executed and acknowledged by Seller conveying to Purchaser the
Real Property and the Improvements (other than the Skybridges) subject only to
the Permitted Exceptions, which Deed shall be delivered to Purchaser by the
Title Company causing same to be recorded in the Official Records, and a
quitclaim deed in the form attached hereto as Exhibit H-2 conveying the
Skybridges, which quitclaim deed shall be delivered to Purchaser by the Title
Company causing same to be recorded in the Official Records;

(b) Two counterparts of the Blanket Conveyance duly executed and acknowledged by
Seller;

(c) Two counterparts of the Safeco Lease, duly executed and acknowledged by
Safeco Insurance Company of America;

(d) A certificate in the form attached hereto as Exhibit I (“Certificate as to
Foreign Status”) certifying that Seller is not a “foreign person” as defined in
Section 1445 of the Code, as well as any form or other document required under
applicable laws to be executed by Seller in connection with any transfer tax
applicable to the transaction contemplated by this Agreement;

(e) To the extent obtained by Seller, Estoppel Certificates from each of the
Tenants under Leases and a Seller’s estoppel certificate that the Seller has not
received notice of any claims from any Tenant that did not execute an Estoppel
Certificate;

(f) Evidence that the Seller has requested that the City of Seattle consent to
the assignment of the rights granted under existing City ordinances to maintain
the Skybridges included as part of the Real Property over public rights-of-way;

(g) Such other documents as may be reasonably necessary or appropriate to
effectuate the transaction which are the subject of this Agreement;

(h) The Personal Property;

(i) All original Licenses and Permits in Seller’s Control; and

(j) Such keys to the Improvements in Seller’s Control as Purchaser may request.

 

-25-



--------------------------------------------------------------------------------

Section 10.5 Prorations. Business improvement district charges; vault rent;
water, sewer and utility charges; amounts payable under any Service Contracts or
other agreements or documents; annual permits and/or inspection fees (calculated
on the basis of the period covered); and any other expenses of the operation and
maintenance of the portion of the Property not covered by the Safeco Lease shall
all be prorated as of 11:59 p.m. on the date immediately preceding the Closing
Date (i.e., Purchaser is entitled to the income and responsible for the expenses
of the day of Closing), on the basis of a 365-day year. Excluded from such pro
ratable expenses are all financing costs. Seller will pay all ad valorem real
and personal property taxes through the date immediately preceding the Closing
Date. Because Purchaser is a public entity exempt from property taxes no tax
proration for ad valorem taxes will be required. Local improvement district
and/or special assessments installment payments shall be prorated as of the date
immediately preceding the Closing Date. Seller and Purchaser hereby agree that
if any of the aforesaid prorations and credits cannot be calculated accurately
on the Closing Date or in the case of rents or other charges received from
tenants, such amount have not been collected, then the same shall be calculated
as soon as reasonably practicable after the Closing Date or the date such
amounts have been collected, and either party owing the other party a sum of
money based on such subsequent proration(s) or credits shall pay said sum to the
other party within thirty (30) days thereafter. Any amounts not paid within such
thirty (30) day period shall bear interest from the date actually received by
the payor until paid at the greater of (i) the rate of ten percent (10%) per
annum or (ii) the prime rate (or base rate) reported from time to time in the
“Money Rates” column or section of The Wall Street Journal as being the base
rate on corporate loans at larger United States money center commercial banks
plus two (2) percent. Upon request of either party, the parties shall provide a
detailed and accurate written statement signed by such party certifying as to
the payments received by such party from tenants from and after Closing and to
the manner in which such payments were applied, and shall make their books and
records available for inspection by the other party during ordinary business
hours upon reasonable advance notice. The provisions of this Section 10.5 shall
survive Closing.

Section 10.6 Delivery of Real Property. Upon completion of the Closing, Seller
will deliver to Purchaser possession of the Real Property and Improvements,
subject to the Safeco Lease and the Permitted Exceptions.

Section 10.7 Costs of Title Company and Closing Costs. Purchaser will pay
(i) all premiums and other costs for the Title Policy in excess of the premium
for a standard owners policy, including, but not limited to, any endorsements
and any mortgagee policy of title insurance, (ii) one-half of the Title
Company’s closing and escrow fees, (iii) the costs associated with any updates
to the Survey commissioned by Purchaser, and (iv) the recording fees required in
connection with the transfer of the Property to Purchaser. Seller will pay
(i) the premium for the Title Policy to the extent of the premium for a standard
coverage policy, (ii) one-half of the Title Company’s closing and escrow fees,
and (iii) the real estate excise tax and other applicable transfer taxes.

Section 10.8 Post-Closing Delivery of Lease Notice. Promptly following Closing,
Seller will deliver to each tenant under each lease of the Real Property being
assumed by Purchaser, a letter acknowledging the sale of the Property to
Purchaser and the assignment of the obligations under the Leases to Purchaser.
This Section 10.8 shall survive Closing.

 

-26-



--------------------------------------------------------------------------------

Section 10.9 Collegiana Lawsuit. Purchaser acknowledges that Kauri Investments,
Ltd. (“Kauri”) has petitioned for discretionary review of the Court of Appeals
decision in the Collegiana Lawsuit. If the discretionary appeal is accepted by
the Washington Supreme Court, Seller will contest the appeal at its sole cost
and expense and vigorously defend any further proceedings in the trial court if
the appeal is granted and the matter remanded for further proceedings. After
Closing, Purchaser may, if it so elects, participate with Seller in the appeal
at Purchaser’s expense, but Seller shall nonetheless control the proceeding.
Absent the entry of a final judgment in the Collegiana Lawsuit (i.e., a judgment
that is no longer the subject of an appeal or other ongoing litigation) prior to
Closing, the parties shall proceed to close the purchase and sale of the entire
Property, but shall escrow funds and proceed in accordance with the terms of
Section 10.10 below. If a final judgment is entered in favor of Seller in the
Collegiana Lawsuit before or after Closing, then if Seller is awarded any fees
or costs in such appeal, it shall be entitled to retain such, together in all
cases with the fees and costs awarded at the trial and Court of Appeals levels
and the Kauri-forfeited deposit and all interest earned therewith. If a final
judgment granting specific performance is entered in favor of Kauri prior to
Closing, then the Purchase Price for the Property shall be reduced by (a) Two
Million One Hundred Thousand Dollars ($2,100,000) and (b) if any other portion
of the Property is permanently encumbered by a parking easement in favor of
Kauri, then the Purchase Price shall be reduced by an additional One Hundred
Twenty-Five Thousand Dollars ($125,000), and such easement shall be deemed a
Permitted Exception, and the Collegiana Property shall be excluded from this
transaction. Seller shall be responsible for the payment of any monetary
judgment (including fees and costs) entered in favor of Kauri in the Collegiana
Lawsuit before Closing and shall indemnify and hold Purchaser harmless
therefrom. This Section 10.9 shall survive Closing.

Section 10.10 Collegiana Hold-Back. If final judgment is not entered in the
Collegiana Lawsuit prior to Closing, then a Two Million One Hundred Thousand
Dollar ($2,100,000) portion of the Purchase Price (the “Escrowed Funds”) shall
be left in escrow in an interest bearing account with the Title Company at
Closing, pending entry of that final judgment. If final judgment is entered in
favor of Seller in the Collegiana Lawsuit, then the Escrowed Funds, exclusive of
(a) interest thereon, (b) an amount equal to Purchaser’s reasonable
out-of-pocket attorney’s incurred in connection with the Collegiana Lawsuit, if
any, and fully documented to Seller, and (c) an amount equal to the Agreed
Expenditures, as defined below (collectively the “Purchaser’s Deductions”) shall
be remitted to Seller, and the balance shall be remitted to Purchaser and Seller
shall pay Purchaser an amount equal to the Purchaser’s Deductions, if any, which
exceed the Escrowed Funds. If final judgment granting specific performance is
entered in favor of Kauri in the Collegiana Lawsuit, then $2,100,000 of the
Escrowed Funds plus the accrued interest shall be remitted to Purchaser and
Seller shall pay Purchaser an amount equal to the Purchaser’s Deductions less
the accrued interest previously paid. If in any final judgment granting specific
performance entered in favor of Kauri, Kauri is awarded a permanent parking
easement on any portion of the Property, Seller shall be obligated to remit to
Purchaser an additional One Hundred Twenty-Five Thousand Dollars ($125,000). As
used herein, the “Agreed Expenditures” means all repairs and maintenance
expenses incurred by Purchaser in connection with the Collegiana, to the extent
such repairs and maintenance are required by Authorities or necessary to avoid
potential deterioration or damages to the Collegiana and which exceed Thirty
Five Thousand Dollars ($35,000) in any consecutive twelve (12) month period. If,
however, Purchaser uses the Property prior to the entry of final judgment in the
Collegiana

 

-27-



--------------------------------------------------------------------------------

Lawsuit (other than to the extent needed for prudent managerial oversight or to
undertake maintenance and repair), items (a) and (c) shall be excluded from
Purchaser’s Deductions. Seller shall be responsible for the payment of any
monetary judgment (including fees and costs) entered in favor of Kauri in the
Collegiana Lawsuit after Closing and shall indemnify and hold Purchaser harmless
therefrom. This Section 10.10 shall survive Closing and the limitations set
forth in Section 13.3 and Section 16.1 of this Agreement shall not apply to any
claims, actions, judgments or liabilities arising under this Section 10.10.

ARTICLE XI.

BROKERAGE

Section 11.1 Brokers. Seller has agreed to pay to Pacific Real Estate Partners,
Inc. (“Broker”) a real estate commission at Closing pursuant to a separate
written agreement between Seller and Broker (the “Broker Agreements”). Other
than as stated in the first sentence of this Section 11.1, Purchaser and Seller
represent to the other that no real estate brokers, agents or finders’ fees or
commissions are due or will be due or arise in conjunction with the execution of
this Agreement or consummation of this transaction (including the lease of the
Property to Safeco pursuant to the Safeco Lease) by reason of the acts of such
party, and Purchaser and Seller will indemnify and hereby agree to hold the
other party harmless from any brokerage or finder’s fee or commission claimed by
any person asserting his entitlement thereto at the alleged instigation of the
indemnifying party for or on account of this Agreement or the transactions
contemplated hereby. The provisions of this Article XI will survive any Closing
or termination of this Agreement.

ARTICLE XII.

CONFIDENTIALITY

Section 12.1 Confidentiality. Seller and Purchaser each expressly acknowledges
and agrees that the transactions contemplated by this Agreement and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and will not be disclosed by either of them except to
their respective legal counsel, accountants, consultants, officers, partners,
directors, investors, members and shareholders, and except and only to the
extent that such disclosure may be necessary for their respective performances
hereunder or as otherwise required by applicable law or by virtue of the fact
that a party or an Affiliate is a public company or a public institution subject
to state and federal public disclosure and public meeting laws. Purchaser
further acknowledges and agrees that, unless and until the Closing occurs, all
Confidential Information obtained by Purchaser in connection with the Property
will not be disclosed by Purchaser to any third persons other than the Permitted
Outside Parties without the prior written consent of Seller. Nothing contained
in this Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in connection with that party’s enforcement of its rights following
a disagreement hereunder, or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with any Authorities required by reason of the transactions provided for herein
pursuant to an opinion of counsel. The provisions of this Article XII will
survive any termination of this Agreement.

 

-28-



--------------------------------------------------------------------------------

ARTICLE XIII.

REMEDIES

Section 13.1 PURCHASER’S REMEDIES. IN THE EVENT THE CLOSING OF THE PURCHASE AND
SALE TRANSACTION PROVIDED FOR HEREIN DOES NOT OCCUR AS HEREIN PROVIDED SOLELY BY
REASON OF MATERIAL DEFAULT OF SELLER, PURCHASER MAY, AS PURCHASER’S SOLE AND
EXCLUSIVE REMEDY, ELECT BY NOTICE DELIVERED TO SELLER WITHIN TEN (10) BUSINESS
DAYS FOLLOWING THE SCHEDULED CLOSING DATE, EITHER OF THE FOLLOWING:

(A) TERMINATE THIS AGREEMENT, IN WHICH EVENT: (I) PURCHASER WILL RECEIVE FROM
THE TITLE COMPANY THE EARNEST MONEY DEPOSIT; AND(II) SELLER AND PURCHASER WILL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT WITH RESPECT
TO THE TERMINATION SURVIVING OBLIGATIONS; OR

(B) PURSUE SPECIFIC PERFORMANCE OF THIS AGREEMENT SO LONG AS ANY ACTION OR
PROCEEDING FOR SPECIFIC PERFORMANCE COMMENCED BY PURCHASER AGAINST SELLER SHALL
BE FILED WITHIN TEN (10) BUSINESS DAYS AFTER THE SCHEDULED CLOSING DATE;
PROVIDED, HOWEVER, IF SPECIFIC PERFORMANCE IS NOT AN AVAILABLE REMEDY HEREUNDER,
THEN PURCHASER’S SOLE REMEDY SHALL BE AS PROVIDED IN SECTION 13.1(A) ABOVE,
EXCEPT THAT IF PURCHASER IS UNABLE TO PURSUE SPECIFIC PERFORMANCE SOLELY BECAUSE
OF SELLER’S SALE OF THE PROPERTY, THEN IN ADDITION TO RECOVERING FROM THE TITLE
COMPANY THE EARNEST MONEY DEPOSIT, PURCHASER SHALL ALSO BE ENTITLED TO RECOVER
FROM SELLER CONTRACT DAMAGES EQUAL TO PURCHASER’S ACTUAL, REASONABLE LOSSES AS A
RESULT THEREOF, SUBJECT TO SECTION 13.3 BELOW (BUT SUCH DAMAGES WITH RESPECT TO
PURCHASER’S LOSS OF THE BENEFIT OF ITS BARGAIN SHALL NOT EXCEED THE NET EXCESS
AMOUNT, IF ANY, THAT SELLER WOULD HAVE REALIZED HAD SELLER SOLD THE PROPERTY FOR
ITS FAIR MARKET VALUE ON THE CLOSING DATE TO A BONA FIDE THIRD PARTY PURCHASER
OVER THE PURCHASE PRICE), WHEREUPON PURCHASER AND SELLER SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS.

IN EITHER EVENT, PURCHASER HEREBY WAIVES ALL OTHER REMEDIES FOR A PRE-CLOSING
DEFAULT BY SELLER, INCLUDING WITHOUT LIMITATION, ANY CLAIM AGAINST SELLER FOR
DAMAGES (OTHER THAN AS EXPRESSLY PROVIDED HEREINABOVE) OF ANY TYPE OR KIND
INCLUDING, WITHOUT LIMITATION, PUNITIVE DAMAGES. FAILURE OF PURCHASER TO MAKE
THE FOREGOING ELECTION WITHIN THE FOREGOING TEN (10) BUSINESS DAY PERIOD (OR IF
PURCHASER TIMELY ELECTED TO PURSUE SPECIFIC PERFORMANCE BUT FAILED TO FILE THE
SPECIFIC PERFORMANCE ACTION WITHIN THE FOREGOING TEN (10) BUSINESS DAY PERIOD)
SHALL BE DEEMED AN ELECTION BY PURCHASER TO PURSUE THE REMEDY IN SECTION 13.1(A)
ABOVE, WHEREUPON

 

-29-



--------------------------------------------------------------------------------

SELLER AND PURCHASER WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT WITH RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.1 WILL LIMIT
PURCHASER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE EVENT OF A
BREACH BY SELLER OF ANY OF THE TERMINATION SURVIVING OBLIGATIONS AFTER
TERMINATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURCHASER SHALL
NOT SEEK A PERSONAL JUDGMENT AGAINST SELLER NOR ITS MEMBERS, MANAGERS, EMPLOYEES
OR AGENTS, NOR THE SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, INVESTMENT
ADVISORS OR AGENTS OF ANY OF THEM FOR ANY CLAIMS UNDER OR RELATED TO THIS
AGREEMENT OR THE PROPERTY.

 

LOGO [g52850sign_1.jpg]

  

LOGO [g52850sign_2.jpg]

Purchaser’s Initials    Seller’s Initials

Section 13.2 DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN BY
REASON OF A DEFAULT BY PURCHASER, PURCHASER AND SELLER AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER
AND THAT THE EARNEST MONEY DEPOSIT, EXCLUSIVE OF ANY INTEREST ACCRUED THEREON,
IS A REASONABLE ESTIMATE OF SUCH DAMAGES. THE PARTIES THEREFORE AGREE THAT IN
THE EVENT THAT THE CLOSING AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN DO NOT OCCUR AS PROVIDED HEREIN SOLELY BY REASON OF ANY DEFAULT OF
PURCHASER IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
EARNEST MONEY DEPOSIT, INCLUSIVE OF ANY INTEREST ACCRUED THEREON, WILL BE
SELLER’S FULL, AGREED AND LIQUIDATED DAMAGES AND WILL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) IN LIEU OF ANY OTHER DAMAGES,
SPECIFIC PERFORMANCE, OR ANY OTHER REMEDY SELLER MIGHT OTHERWISE HAVE AGAINST
PURCHASER, WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS. THIS SECTION SHALL NOT WAIVE OR AFFECT
SELLER’S RIGHT SAND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS AGREEMENT (WHICH ARE NOT LIMITED BY THIS SECTION 13.2). THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED HEREIN WILL LIMIT SELLER’S REMEDIES AT LAW, IN
EQUITY OR AS HEREIN PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE
TERMINATION SURVIVING OBLIGATIONS. SELLER AND PURCHASER ACKNOWLEDGE THAT THEY
HAVE READ AND UNDERSTAND THE PROVISIONS OF

 

-30-



--------------------------------------------------------------------------------

THIS SECTION 13.2, AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY
ITS TERMS.

 

LOGO [g52850sign_1.jpg]

 

  

LOGO [g52850sign_001.jpg]

 

Purchaser’s Initials    Seller’s Initials

Section 13.3 Consequential and Punitive Damages. Each of Seller and Purchaser
waive any right to sue the other for consequential, incidental or punitive
damages for matters arising under this Agreement. This Section 13.3 shall
survive Closing or termination of this Agreement.

ARTICLE XIV.

NOTICES

Section 14.1 Notices. All notices or other communications required or permitted
hereunder will be in writing, and will be given by (a) personal delivery,
(b) professional expedited delivery service with proof of delivery, (c) United
States mail, postage prepaid, registered or certified mail, return receipt
requested, (d) prepaid telegram or telex (providing that such telegram or telex
is confirmed by the sender by expedited delivery service or by mail in the
manner previously described), or (e) by facsimile transmission, sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith and will be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address or in
the manner provided herein, or, in the case of telegram, telex or facsimile
transmission, upon receipt. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:

 

To Seller:   General America Corporation/Safeco   Insurance Company of America  
4333 Brooklyn Ave. NE   Seattle, WA 98189   Attn: Corporate Real Estate   Fax:
(206) 545-5477 And to   General America Corporation   4333 Brooklyn Ave. NE  
Seattle, WA 98189   Attn: General Counsel   Fax: (206) 545-5559

 

-31-



--------------------------------------------------------------------------------

with copy to:    Alston, Courtnage, & Bassetti LLP    1000 Second Avenue, Suite
3900    Seattle, WA 98104-1045    Attn: Michael S. Courtnage    Fax: (206)
623-1752 To Purchaser:    University of Washington    Real Estate Office    1326
Fifth Avenue, 400 Skinner Building    Seattle, WA 98101-2610    Attn: Director
of Real Estate    Fax: (206) 685-1547 with copy to:    Attorney General’s Office
– UW Division    Box 351260    University of Washington    101 Gerberding Hall
   Seattle, WA 98195    Attn: Jack G. Johnson    Fax: (206) 543-0779 To Title   
Company:    Stewart Title Guaranty Company    1000 Second Avenue, Suite 1620   
Seattle, WA 98104    Title Order No.: 206136002    Attn: John Jones    Fax:
(206) 770-8868

ARTICLE XV.

ASSIGNMENT AND BINDING EFFECT

Section 15.1 Assignment; Binding Effect. Neither party will have the right to
assign this Agreement without the non-assigning party’s prior written consent,
which consent may be withheld in such non-assigning party’s sole and absolute
discretion. Any attempted assignment or delegation in violation of this
Section 15.1 without the prior written consent of the other party hereto shall
be void, and the purported assignee shall not have any rights hereunder.
Notwithstanding the foregoing, Purchaser and Seller may each assign and delegate
its rights and obligations under this Agreement to an Affiliate of such
assigning party without the consent of the non-assigning party, provided that
(i) as of the effective date of such assignment, such Affiliate assignee
expressly assumes, for the benefit of the non-assigning party, all of the
assigning party’s obligations under this Agreement, and (ii) any such assignment
shall not relieve the assigning party of its obligations hereunder. Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
Seller and Purchaser and their respective successors and permitted assigns, and
no other party will be conferred any rights by virtue of this Agreement or be
entitled to enforce any of the provisions hereof. All obligations of Seller
hereunder are joint and several. Whenever a reference is made in this Agreement
to Seller or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement.

 

-32-



--------------------------------------------------------------------------------

ARTICLE XVI.

PURCHASER CLAIMS PERIOD

Section 16.1 Purchaser Claims Period; Limitation. Notwithstanding any provision
to the contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller under this Agreement and any and all documents executed pursuant hereto
or in connection herewith (including, without limitation, the breach of any
representations and warranties of Seller contained in such documents) for which
a claim is timely made by Purchaser shall not exceed One Million Dollars
($1,000,000). Purchaser will not have any right to bring any action against
Seller as a result of any untruth or inaccuracy of such representations and
warranties, or any such breach, unless and until the aggregate amount of all
liability and losses arising out of any such untruth or inaccuracy, or any such
breach, exceeds One Hundred Thousand Dollars ($100,000). Any action, suit or
proceeding brought by Purchaser against Seller arising from or related to this
Agreement must be commenced and served, if at all, on or before the date which
is twelve (12) months after the date scheduled for the Closing Date. This
Section 16.1 shall survive the Closing.

ARTICLE XVII.

MISCELLANEOUS

Section 17.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.

Section 17.2 Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto relating to or arising out of this
Agreement, the transaction described herein, or the enforcement hereof, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all reasonable attorneys’ fees and costs resulting therefrom.
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean the fees and expenses of counsel to the parties hereto,
which may include printing, photostating, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 17.2 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment. This Section 17.2 shall survive
the Closing or any termination.

Section 17.3 Time of Essence. Seller and Purchaser hereby acknowledge and agree
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.

 

-33-



--------------------------------------------------------------------------------

Section 17.4 Construction. Headings at the beginning of each article and section
are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.

Section 17.5. Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed original counterparts will collectively constitute a single
agreement.

Section 17.6 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

Section 17.7 Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.

Section 17.8 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Washington, exclusive of the conflict of laws
principles of such state. The parties consent to jurisdiction of the state
courts located in King County, Washington in the event of any litigation arising
out of this Agreement.

Section 17.9 Recording. The parties hereto agree that this Agreement shall not
be recorded. However, at Purchaser’s option, a memorandum of this Agreement may
be recorded in the Official Records. In the event this Agreement is terminated,
Purchaser agrees to record a termination of the memorandum promptly following
request by Seller.

 

-34-



--------------------------------------------------------------------------------

Section 17.10 Further Actions. The parties agree to execute such instructions to
the Title Company and such other instruments and to do such further acts as may
be reasonably necessary to carry out the provisions of this Agreement.

Section 17.11 No Other Inducements. The making, execution and delivery of this
Agreement by the parties hereto has been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.

Section 17.12 Exhibits. Exhibits A through L, inclusive, are incorporated herein
by reference.

Section 17.13 No Partnership. Notwithstanding anything to the contrary contained
herein, this Agreement shall not be deemed or construed to make the parties
hereto partners or joint venturers, it being the intention of the parties to
merely create the relationship of Seller and Purchaser with respect to the
Property to be conveyed as contemplated hereby.

Section 17.14 Limitations on Benefits. It is the explicit intention of Purchaser
and Seller that no person or entity other than Purchaser and Seller and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser and
Seller or their respective successors and assigns as permitted hereunder.
Nothing contained in this Agreement shall under any circumstances whatsoever be
deemed or construed, or be interpreted, as making any third party (including,
without limitation, Broker) a beneficiary of any term or provision of this
Agreement or any instrument or document delivered pursuant hereto, and Purchaser
and Seller expressly reject any such intent, construction or interpretation of
this Agreement.

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.

 

SELLER

GENERAL AMERICA CORPORATION, a

Washington corporation

By  

LOGO [g52850sign_004i.jpg]

Its   Executive Vice President

[Signatures continued on next page]

 

-35-



--------------------------------------------------------------------------------

GENERAL INSURANCE COMPANY OF AMERICA

By

 

LOGO [g52850sign_3.jpg]

Its

  Executive Vice President SAFECO INSURANCE COMPANY OF AMERICA

By

 

LOGO [g52850sign_3.jpg]

Its

  Executive Vice President

 

APPROVED AS TO FORM   

PURCHASER

 

By

 

 

LOGO [g52850sign_5.jpg]

 

   THE BOARD OF REGENTS OF THE UNIVERSITY OF WASHINGTON, an agency of the State
of Washington  

Assistant Attorney General

      

State of Washington

         

By

 

LOGO [g52850sign_7.jpg]

 

       Weldon E. Ihrig        Executive Vice President

 

-36-